The Court
decided that the language of Section 4, standing alone, was broad enough to admit of such a construction as counsel contended for ; that is, that the word ‘1 change ’ ’ could be construed to mean alter ; but that the language of Section 5 restricted the word ‘ ‘ change ’ ’ in section 4, to mean change the course of. While there was authority given in the statute to lay out a new road, to change the course of a road already laid out, or to vacate a road, yet that there was no power given therein to widen a road.
The return of the commissioners was therefore set aside; and the Court refused to make an order taxing the costs.